            Case 21-10749-RAM         Doc 18      Filed 04/13/21   Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re:
      Manuel Lois Rodriguez                    Case No. 21-10749-RAM
            Debtor(s).                         Chapter 13
_________________________/

                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Motion to Value and

Determine Secured Status and Notice of Hearing was sent to all parties on the attached

service list on April 13, 2021.

Electronically: Nancy K. Neidich, Trustee

CERTIFIED MAIL:
Santander Bank, N.A.
c/o Timothy H. Wennes, CEO
824 North Market Street, Suite 100
Wilmington, DE 19801

First Class Mail:
Debtor(s), Manuel Lois Rodriguez                   Santander Consumer USA, Inc
249 S Royal Poinciana Boulevard #204               c/o Registered Agent C T
Miami Springs, FL 33166-6148                       CORPORATION SYSTEM
                                                   1200 SOUTH PINE ISLAND ROAD
Santander Consumer USA, Inc                        PLANTATION FL 33324 US
8585 N STEMMONS, SUITE 1100 -N
DALLAS TX 75247                                    Santander Consumer, USA, Inc 9/2019
                                                   c/o Timothy H. Wennes, CEO
                                                   1601 Elm Street, Suite 800
                                                   DALLAS, TX 75201

Santander Consumer USA Inc.
c/o Abel Marin, Bk Rep.
P.O. Box 961245
Fort Worth, TX 76161-1245

                                       Respectfully Submitted:

                                       ROBERT SANCHEZ, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
Case 21-10749-RAM   Doc 18   Filed 04/13/21   Page 2 of 2




                    Hialeah, FL 33012
                    Tel. 305-687-8008
                    By:/s/ Robert Sanchez_____________
                    Robert Sanchez, Esq., FBN#0442161
